Citation Nr: 1615442	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  12-05 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD), prior to May 12, 2012.

2.  Entitlement to an initial disability rating in excess of 50 percent for PTSD, from May 12, 2012, to prior to October 8, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in December 2013. The transcript is of record.

The claim was previously before the Board in June 2014 when it was remanded for additional development.  At that time, it was also noted that the Veteran had withdrawn his claim of entitlement to a total disability rating based on individual unemployability (TDIU).  

In an August 2013 rating decision, the evaluation for PTSD was increased to 50 percent, effective May 12, 2012.  In a January 2015 rating decision, the evaluation was increased to 70 percent disabling, effective October 8, 2014.  The Veteran has responded to correspondence from the RO that he accepts the 70 percent evaluation.  Thus, the issue of entitlement to an evaluation in excess of 70 percent disabling, effective October 8, 2014, is no longer before the Board and the issue has been recharacterized above.  See AB v. Brown, 6 Vet. App. 35 (1993).

Additional records have been added to the claims file since the most recent Supplemental Statement of the Case.  However, these records are not relevant to the claim currently on appeal.  As such, it is unnecessary to remand the claim for the records to be considered in the first instance by the agency of original jurisdiction.  38 C.F.R. §§ 19.31, 19.37, 20.1304 (2015).

FINDINGS OF FACT

1.  During the period on appeal prior to May 12, 2012, the Veteran's PTSD manifested symptoms of depressed mood; disturbances of motivation; sleep disturbance; nightmares; affect described as listless, constricted, restricted, and anxious; low energy; and a single note of poor hygiene.  GAF scores ranged from 50 to 60.  

2.  Prior to May 12, 2012, the Veteran's PTSD did not manifest symptoms of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  

3.  During the period beginning May 12, 2012, to prior to October 8, 2014, the Veteran's PTSD manifested sleep disturbance, irritability or outbursts of anger, reported difficulty concentrating, depressed mood, anxiety, suspiciousness, and reported neglect of personal appearance and hygiene.  An examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The GAF scores assigned for the Veteran's PTSD were 50, 55, and 59 representing serious to moderate symptoms.  

4.  During the period beginning May 12, 2012, to prior to October 8, 2014, the Veteran's PTSD did not manifest suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; difficulty in adapting to stressful circumstances; or inability to establish and maintain effective relationships.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent disabling, and no higher, for PTSD, for the period prior to prior to May 12, 2012, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial disability rating in excess of 50 percent disabling for PTSD, for the period beginning May 12, 2012, to prior to October 8, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appeal of the evaluation of PTSD arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations with regard to PTSD.  The Board finds the examinations adequate, as they are based on mental status examinations, review of the evidence of record, including the Veteran's statements, and contain clear findings.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD disability is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

Under the provisions of Diagnostic Code 9411 a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as a number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  

In a December 2009 treatment note the Veteran was reported to be appropriately dressed and groomed.  He had a cooperative and friendly attitude.  His behavior was unremarkable.  Affect was depressed and restricted.  Speech was slow in rate and average in volume.  Thought process was goal directed.  He denied suicidal and homicidal ideation.  Thought content was normal.  There were no perceptional abnormalities.  He was alert, oriented and there were no cognition abnormalities.  Insight and judgment were good.  He had very good social support, was motivated and reliable about treatment, had good coping skills and a history of stable employment as a school teacher.  The Veteran was diagnosed with major depressive disorder, and PTSD, provisional.  He was assigned a GAF score of 60. 

In a January 2010 treatment note the Veteran was noted to be ambulatory, casually dressed, fairly groomed, and in no apparent distress.  He was cooperative, interactive, had fair eye contact, and looked listless.  His speech was normal in rate, somewhat low in volume, and not pressured.  There were no abnormal involuntary movements, tics, tremors, or psychomotor agitation.  There was some retardation.  His affect was listless even with humor.  His mood was depressed.  Thought process was logical, coherent, and goal directed without loosening of associations.  He denied hallucinations, delusions, and homicidal ideation.  He denied suicidal ideation at that visit but was positive intermittently.  His judgment, insight, and attention were intact.  He was oriented to time, person, and place.  Memory was grossly intact.  The Veteran was diagnosed with PTSD, chronic, and dysthymic disorder with major depressive event versus major depressive disorder.  

In a March 2010 treatment note the Veteran was reported to feel exhausted and depressed.  He felt hopeless at times.  He had chronic suicidal thoughts on and off for 40 years.  He stated that he would never hurt himself because of his faith and family.  He had no history of suicidal attempts.  His appetite was good.  He had low motivation and energy.  He continued to have nightmares.  He was planning to retire in May 2010.  He got along well with his wife.  Mental status examination revealed the Veteran to be casually dressed in no apparent distress, and cooperative.  The Veteran made good eye contact.  His speech was normal in rate and tone.  He had no abnormal involuntary movements, tics, or tremors, no evidence of psychomotor agitation or retardation.  His affect was reported as cooperative and his mood was disgusted.  The Veteran's thought process was logical and goal directed.  Thought content revealed no poverty of content.  Associations were intact and there was no looseness of association.  He denied hallucinations, delusions, and  homicidal and suicidal ideation.  Judgment and insight were fair.  He was oriented to person, place, time, and date.  Attention and concentration were intact and sensorium clear.  Memory was noted to be cognition grossly intact. 

A May 2010 treatment note reported that the Veteran was not dwelling as much with the bad/combat experiences in his life, and he had days in which he "feels great and happy as go lucky."  His sleep was about the same.  He had no problem falling asleep but could not stay asleep.  He woke up due to nightmares and he was a light sleeper.  With medication he got about 7 hours of sleep.  Without the medication he got about 3 to 4 hours.  He denied suicidal thoughts and did not have an intent or plan.  Mental status examination revealed the Veteran to be casually dressed, well groomed, and in no apparent distress.  Attitude was cooperative, pleasant, polite, and with good eye contact.  Speech was normal in rate and tone, not pressured.  He had no abnormal involuntary movements, tics, or tremors, no evidence of psychomotor agitation or retardation.  Affect was somewhat constricted, but stable.  Mood was "better" but remained depressed.  Thought process was logical, goal directed, and without looseness of association.  He had no overt psychosis.  He denied hallucinations, delusions, and homicidal and suicidal ideation.  Judgment and insight were intact.  He was oriented to person, place, time, and date.  He followed conversations and his memory was grossly intact.  The Veteran was diagnosed with PTSD, chronic, and dysthymic disorder with major depressive event versus major depressive disorder.  

The Veteran was afforded a VA examination in June 2010.  The Veteran reported numbness, intrusive thoughts, nightmares, hypervigilence, survivor's guilt, and social withdrawal.  The severity of the symptoms were described as moderate and they were constant, continuous or ongoing.  The Veteran indicated that the symptoms affect his total daily functioning which results in him isolating himself as much as possible.  His relationship with his sibling was good.  He reported that he was married and that the relationship was great.  He had a child and described their relationship as awesome, marvelous.  He did not socialize and only had a couple of friends who he rarely saw.  Occupationally, he was functioning okay, but only because he was able to make environmental changes to accommodate his PTSD.  He was a teacher and he had his classroom set up away from everyone else.  His relationships with his supervisors and co-workers was good.  The Veteran reported having difficulty falling asleep due to hypervigilence and staying asleep due to nightmares.  He did not have a history of violent behavior.  He did not indicate a history of suicide attempts.

On mental status examination, orientation was within normal limits.  Appearance, hygiene, and behavior were appropriate.  He maintained good eye contact.  Affect and mood were normal.  Communication, speech, and concentration were within normal limits.  Panic attacks were absent.  There was no report of a history of delusions or hallucinations and no delusions or hallucinations were observed.  Obsessive-compulsive behavior was absent.  Thought processes were appropriate.  He was able to understand directions.  He did not have slowness of thought nor did he appear confused.  Judgment was not impaired.  Abstract thinking was normal.  Memory was within normal limits.  Suicidal and homicidal ideation were absent.

The Veteran was diagnosed with PTSD and assigned a GAF score of 60.  The examiner noted that the Veteran was somewhat limited in his choice of occupational settings due to his desire to stay away from crowds of people, though he had been able to make accommodations in his current job.  The effects of PTSD symptoms on the Veteran's employment and overall quality of life include him having limited social interaction and some job impairment.  Mentally he did not have difficulty performing activities of daily living.  The Veteran's psychiatric symptoms were mild or transient but caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  

In a July 2010 treatment note the Veteran was noted to report that he continued to have intermittent problems with falling and staying asleep but was better.  He only took Lunesta about once every 2 weeks when he could not sleep.  Mental status examination revealed the Veteran to be casually dressed, well groomed, and in no apparent distress.  Attitude was cooperative, pleasant, polite, and with good eye contact.  Speech was normal in rate and tone, not pressured.  He had no abnormal involuntary movements, tics, or tremors, no psychomotor agitation or retardation.  Affect was more animated, stable, pleasant.  Mood was "pretty good."  Thought process was logical, goal directed, and without looseness of association.  He had no overt psychosis.  He denied hallucinations, delusions, and homicidal and suicidal ideation.  Judgment and insight were intact.  He was oriented to person, place, time, and date.  He followed conversations and his memory was grossly intact.  The Veteran was diagnosed with PTSD, chronic, and dysthymic disorder with major depressive event versus major depressive disorder.  

In a October 2010 treatment note the Veteran was noted to report that he really enjoyed his job, but would probably retire that year.  He was more irritable and anxious during the day, having more flashbacks.  He spent his free time remodeling houses for the elderly.  Sleep was worse without the Lunesta.  Energy and concentration were good.  Appetite was stable.  He denied suicidal ideation.  He had great family support with wife and other family living nearby.  The Veteran was alert and cooperative, appropriately dressed, and appeared stated age.  There were no involuntary movements noted.  He engaged easily and made appropriate eye contact.  Speech was spontaneous with normal rate and volume.  Affect was anxious.  Sensorium was clear.  Cognition was grossly intact.  Thought process was clear, logical and goal-directed.   Judgment and insight were fair. 

In a December 2010 treatment note the Veteran was noted to be alert and cooperative, appropriately dressed, and appeared stated age.  No involuntary movements were noted.  He engaged easily and made appropriate eye contact.  Speech was spontaneous with normal rate and volume.  Affect was anxious.  Sensorium was clear.  Cognition was grossly intact.  Thought process was clear, logical and goal-directed.  Judgment and insight were fair. 

In a March 2011 treatment note the Veteran was noted to continue to struggle with sleep problems.  He reported that one day he accepted the invitation from friends to go to church, and he stated he made a big turn around, and this has translated to the whole family.  Mental status examination revealed the Veteran to be casually dressed, well groomed, and in no apparent distress.  Attitude was cooperative, pleasant, polite, and with good eye contact.  Speech was normal in rate and tone, not pressured.  He had no abnormal involuntary movements, tics, or tremors, and no psychomotor agitation or retardation.  Affect was animated, stable with worried look.  Mood was "good."  Thought process was logical, goal directed, and without looseness of association.  He had no overt psychosis.  He denied hallucinations, delusions, and homicidal and suicidal ideation.  Judgment and insight were intact.  He was oriented to person, place, time, and date.  He followed conversations and his memory was grossly intact.  The Veteran was diagnosed with PTSD, chronic, and dysthymic disorder with major depressive event versus major depressive disorder.  

In a June 2011 treatment note the Veteran stated that he was sleeping a "good/solid" 7 hours per night.  He stated that he retired from being a vocational teacher in June 2011, due to his health, especially his knee and back pain.  Mental status examination revealed the Veteran to be casually dressed, well groomed, and in no apparent distress.  Attitude was cooperative, pleasant, polite, and with good eye contact.  Speech was normal in rate and tone, not pressured.  He had no abnormal involuntary movements, tics, or tremors, no evidence of psychomotor agitation or retardation.  Affect was animated, stable with a worried look.  Mood was "better."  Thought process was logical, goal directed, and without looseness of association.  He had no overt psychosis.  He denied hallucinations, delusions, and homicidal and suicidal ideation.  Judgment and insight were intact.  He was oriented to person, place, time, and date.  He followed conversations and his memory was grossly intact.  The Veteran was diagnosed with PTSD, chronic, and dysthymic disorder with major depressive event versus major depressive disorder.  

In a treatment note dated in September 2011 the Veteran denied depression.  He was worried about dementia because he had been having loss of memory, especially of his short term memory.  He continued to have some nightmares about his time in Vietnam about once every 1 to 2 weeks.  He was sleeping about 7 hours a night.  He was taking Lunesta which knocked him out for about 6 hours.  Mental status examination revealed the Veteran to be casually dressed, well groomed, and in no apparent distress.  Attitude was cooperative, pleasant, polite, and with good eye contact.  Speech was normal in rate and tone, not pressured.  He had a minor essential tremor.  He had no abnormal involuntary movements, tics, or tremors, no evidence of psychomotor agitation or retardation.  Affect was stable with anxious look.  Mood was "don't feel real good today."  Thought process was logical, goal directed, and without looseness of association.  He had no overt psychosis.  He denied hallucinations and delusions.  He denied homicidal and suicidal ideation.  Judgment and insight were intact.  He was oriented to person, place, time, and date.  He followed conversations and his memory was grossly intact.  The Veteran was diagnosed with PTSD, chronic, and dysthymic disorder with major depressive event versus major depressive disorder.  

In a January 2012 treatment note the Veteran reported no problems with appetite or sleep.  He was sleeping a full night on his medication.  He stayed busy as a maintenance person.  Mental status examination revealed the Veteran to be casually dressed, well-groomed and in no apparent distress.  His attitude was cooperative, pleasant, and polite, and he maintained good eye contact.  Speech was of normal rate and tone and was not pressured.  He had no abnormal involuntary movements, tics, or tremors, no evidence of psychomotor agitation or retardation.  Affect was stable with anxious look.  His mood was "fine."  Thought process was logical, goal directed, and without looseness of association.  There was no overt psychosis.  He denied hallucinations, delusions, and homicidal and suicidal ideations.  Judgment and insight were intact.  Orientation was intact to person, place, date, and time.  The Veteran was noted to follow conversations.  Memory was grossly intact.  The Veteran was diagnosed with PTSD, chronic; GAD; and dysthymic disorder with major depressive episode versus major depressive disorder. 

In a May 2012 treatment note the Veteran reported that the nightmares were mostly gone, occurring about once a month.  He stated his sleep medication got him a restful 6 to 7 hours.  He lived at home with his wife.  Mental status examination revealed the Veteran to be casually dressed, well-groomed and in no apparent distress.  His attitude was hesitant, cooperative, pleasant, and polite, and he maintained good eye contact.  Speech was of normal rate and tone and was not pressured.  There were no abnormal involuntary movements, tics, or tremors, no evidence of psychomotor agitation or retardation.  Affect was stable with anxious look.  His mood was "okay."  Thought process was logical, goal directed, and without looseness of association.  There was no overt psychosis.  He denied hallucinations, delusions, and homicidal and suicidal ideations.  Judgment and insight were intact.  Orientation was intact to person, place, date, and time.  The Veteran followed conversations.  Memory was grossly intact.  The Veteran was diagnosed with PTSD, chronic; GAD; and dysthymic disorder with major depressive episode versus major depressive disorder. 

In May 2012 the Veteran was afforded an examination.  The Veteran was diagnosed with PTSD and major depressive disorder and assigned a GAF score of 50.  The symptoms were inextricably intertwined.  He was noted to have occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he had a "top" marriage and that he had a good relationship with his sons and grandchildren.  He reported that he had one friend but that their contact had become no more the phone calls every few weeks because of sicknesses and various competing issues in the families.  He worked part-time.  He had irritability or outbursts of anger.  He had difficulty concentrating and was hypervigilent.  The Veteran had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment described as restless sleep, rare suicidal ideation, and neglect of personal appearance and hygiene described as going days without showering, ever after working in construction capacity and being sweaty/dirty.  

In an August 2012 treatment note the Veteran denied becoming despondent or suicidal.  He also continued to sleep poorly, having problems staying asleep.  He lived at home with his wife.  Mental status examination revealed the Veteran to be casually dressed, well-groomed and in no apparent distress.  His attitude was hesitant, cooperative, pleasant, and polite, and he maintained good eye contact.  Speech was of normal rate and tone and was not pressured.  There were no abnormal involuntary movements, tics, or tremors, no evidence of psychomotor agitation or retardation.  Affect was stable with anxious look.  His mood was "okay."  Thought process was logical, goal directed, and without looseness of association.  There was no overt psychosis.  He denied hallucinations, delusions, and homicidal and suicidal ideation.  Judgment and insight were intact.  Orientation was intact to person, place, date, and time.  He followed conversations.  Memory was grossly intact.  The Veteran was diagnosed with PTSD, chronic; GAD; and dysthymic disorder with major depressive episode versus major depressive disorder. 

In a November 2012 treatment note the Veteran reported no problems with appetite.  He also stated that he was sleeping a solid 4 to 6 hours uninterrupted, and then he generally woke up to use the bathroom, but went back to sleep for another 2 hours or so.  He lived at home with his wife.  Mental status examination revealed the Veteran to be casually dressed, well-groomed and in no apparent distress.  His attitude was hesitant, cooperative, pleasant, and polite, and he maintained good eye contact.  Speech was of normal rate and tone and was not pressured.  There were no abnormal involuntary movements, tics, or tremors, no evidence of psychomotor agitation or retardation.  Affect was stable with a worried look.  His mood was "good."  Thought process was logical, goal directed, and without looseness of association.  There was no overt psychosis.  He denied hallucinations, delusions, and homicidal and suicidal ideation.  Judgment and insight were intact.  Orientation was intact to person, place, date, and time.  He followed conversations.  Memory was grossly intact.  The Veteran was diagnosed with PTSD, chronic; GAD; and dysthymic disorder with major depressive episode versus major depressive disorder. 

In a February 2013 treatment note mental status examination revealed the Veteran to be calm, cooperative, and not in any distress.  He was casually dressed, had fair hygiene, and made fair eye contact.  Speech was normal in rate and tone.  There were no abnormal involuntary movements, tics, or tremors.  Affect was full and reactive, mood congruent, and slightly constricted.  Mood was "so so."  Associations were intact with no loosening of association.  He denied hallucinations, delusions, homicidal ideation, and suicidal ideation.  Judgment and insight were fair and he was oriented to person, place, and time.  Attention and concentration were intact and sensorium was clear.  Cognition was grossly intact.  No extrapyramidal symptoms or tardive dyskinesia was seen or reported.  The Veteran was diagnosed with PTSD, chronic, generalized anxiety disorder, and dysthymic disorder.  He was assigned a GAF score of 55.

In a June 2013 treatment note the Veteran stated that he had been sleeping about 4 hours per night "plus cat naps here and there."  Mental status examination revealed the Veteran to be calm and cooperative.  He was appropriately groomed and made direct eye contact.  He was neat and clean.  Speech was normal in rate, volume, and tone.  Thought process was logical and goal directed.  Thought content was congruent with reality.  He denied hallucinations, homicidal ideation, and suicidal ideation.  Judgment and insight were good and he was oriented to person, place, and time.  Attention was within normal limits.  Memory was within normal limits.  

In a September 2013 treatment note mental status examination revealed the Veteran to be calm and cooperative.  He was appropriately groomed and made direct eye contact.  He was clean.  Affect was alert.  Speech was normal in rate, volume, and tone.  Thought process was logical and goal directed.  Thought content was congruent with reality.  He had no hallucinations, homicidal ideation, and suicidal ideation.  Judgment and insight were fair and he was oriented to person, place, and time.  Attention was within normal limits.  In an addendum dated in September 2013 the Veteran reported his overall mood had been 6 out of 10 with associated sleep disturbance of 4 to 6 hours nightly, "so-so" concentration and energy.  Appetite was good.  There was no suicidal or homicidal ideation, plans or intent.  

In November 2013 and February 2014 treatment notes mental status examination revealed the Veteran to be dressed appropriately and well-groomed with good hygiene.  Speech was normal in rate, volume, and intensity.  Thought process was logical and goal-directed without loosening of associations, flight of ideas, or tangentiality.  There were no delusions, paranoid ideations, suicidal or homicidal ideations, or obsessions.  There were no hallucinations or illusions.  His affect was appropriate, full range, and non-constricted.  Mood was euthymic.  The Veteran was alert and oriented to person, place and time.  Long-term, short-term and immediate-recall memory was intact.  Abstraction abilities were present.  Insight and judgment were fair.  The Veteran was diagnosed with depression and PTSD, and assigned a GAF scores of 60 and 58 respectively.
 
In a June 2014 treatment note the Veteran reported an average mood of 8 out of 10 (10 being "great") since the last visit.  He was sleeping 8 hours nightly with sleep aides.  Mental status examination revealed the Veteran to be dressed appropriately and well-groomed with good hygiene.  Speech was normal in rate, volume, and intensity.  Thought process was logical and goal-directed without loosening of associations, flight of ideas, or tangentiality.  There were no delusions, paranoid ideations, suicidal or homicidal ideations, or obsessions.  There were no hallucinations or illusions.  His affect was appropriate, full range, and non-constricted.  Mood was euthymic.  The Veteran was alert and oriented to person, place and time.  Long-term, short-term and immediate-recall memory was intact.  Abstraction abilities were present.  Insight and judgment were fair.  The Veteran was assigned a GAF score of 59.

The Veteran seeks an initial evaluation in excess of 10 percent disabling, for the period prior to May 12, 2012, and in excess of 50 percent disabling, for the period beginning May 12, 2012, to prior to October 8, 2014, for PTSD.

Initially, it is noted that at no point during the period on appeal did the Veteran's PTSD manifest total occupational and social impairment.

During the period on appeal prior to May 12, 2012, the Veteran's PTSD manifested symptoms of depressed mood, disturbances of motivation and mood, sleep disturbance, nightmares, affected described as listless, constricted, restricted, and anxious; and low energy.  There was a single note of poor hygiene.  GAF scores ranged from 50 to 60 representing serious to moderate symptoms.  However, the Veteran's PTSD did not manifest symptoms of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  

During the period prior to May 12, 2012, the Veteran was married and had relationships with his children and friends.  In addition, during this period he was employed and had good relationships with his supervisors and co-workers.  A VA examiner rendered the opinion that the Veteran's disability was mild or transient but caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.

The Board acknowledges that the Veteran reported chronic suicidal thoughts and memory loss; however, mental status examinations prior to May 12, 2012, reveal memory within normal limits and an absence of suicidal and homicidal ideation.  Thus, as the Veteran experiences sleep disturbance and other symptoms that result in impairment that most nearly approximates the criteria for a 30 percent evaluation, the Veteran is granted an evaluation of 30 percent, and no higher, for the period prior to May 12, 2012.

During the period beginning May 12, 2012, to prior to October 8, 2014, the Veteran's PTSD manifested sleep disturbance, irritability or outbursts of anger, reported difficulty concentrating, depressed mood, anxiety, suspiciousness, and reported neglect of personal appearance and hygiene.  An examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The GAF scores assigned for the Veteran's PTSD were 50, 55, and 59 representing serious to moderate symptoms.  During this period the Veteran reported a good relationship with his wife and family.  He also reported that he worked.

However, during the period beginning May 12, 2012, to prior to October 8, 2014, the Veteran's PTSD did not manifest suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; difficulty in adapting to stressful circumstances; or inability to establish and maintain effective relationships.

The Board acknowledges that the Veteran had a single note of poor hygiene and had some indication of suicidal thoughts without a history of attempt or plan during the period beginning May 12, 2012, to prior to October 8, 2014; however, mental status examinations did not reveal any poor hygiene or suicidal ideation.  Thus, the record does not show that the Veteran demonstrated the particular symptoms associated with a 70 percent rating, or others of similar severity, frequency, and duration.  

Thus, the preponderance of the evidence is against an evaluation in excess of 50 percent disabling, for the period beginning May 12, 2012, to prior to October 8, 2014.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is service-connected for multiple disabilities.  There is no additional impairment that has not been attributed to a specific service-connected disability; all of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The evidence does not indicate that this is a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial disability rating of 30 percent disabling, and no higher, for PTSD, for the period prior to prior to May 12, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to an initial disability rating in excess of 50 percent disabling, for PTSD, for the period beginning May 12, 2012, to prior to October 8, 2014, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


